Citation Nr: 1811735	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1966 to February 1969. 

Initially, the Veteran filed a claim to reopen the previously denied issue of entitlement to service connection for a low back disability, previously denied by the RO in February 1993.  This current matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia continued that prior denial.  [Jurisdiction presently resides at the RO in Winston-Salem, North Carolina.]  In January 2015, the Board reopened the Veteran's claim for service connection for a low back disability and remanded the de novo portion of the appeal to the Agency of Original Jurisdiction (AOD) for further development.  In July 2017, the Board remanded the matter again to obtain the April 2015 VA examination that was missing from the claims folder.  Unfortunately, for the reasons set forth below, this appeal is once again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

In January 2015 the Board remanded this matter and requested that the Veteran be afforded a VA examination to assess the etiology of his low back disability.  Specifically, the Board instructed that the examiner opine as to whether it is at least as likely as not that the Veteran's current back disability had its onset during or is otherwise related to active service, including the November 1968 in-service fall.  

Thereafter, in April 2015, the AOJ procured a VA examination to assess the etiology of the Veteran's low back disability.  Upon evaluation, the Veteran reported that his disability began while on active duty after sustaining a fall from a truck.  Nevertheless, the VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  His stated rationale was that there was no evidence in the service treatment records of any lumbosacral injury or chronic back condition and that the STRs from 1968 did not show any injury of the lower back.  
In light of the rationale provided above, the Board finds that the April 2015 VA examiner's opinion is insufficient for rating purposes.  A plain reading of the examiner's stated rationale suggests that the primary premise for his opinion was the lack of medical evidence corroborating a low back injury in service.  However, a medical examiner cannot rely solely on the absence of medical records corroborating an in-service injury to conclude that there is no relationship between a disability and service.  Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).  It appears that the medical examiner ignored the Veteran's competent statements that he had sustained a back injury during service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, n1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven").  

Accordingly, the Board finds that, in order to fulfill its duty to assist, remand is required for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate). The Board sincerely regrets the delay associated with this remand, especially considering that this matter was the subject of previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with new case law being discussed herein and the statutory duty to assist.  Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of pertinent medical treatment from VA and/or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2017).

2.  After the above records request has been completed, to the extent possible, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of any diagnosed low back disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

a)  Based upon the examination results and review of the record, the examiner should identify the existence of any low back disability present during the course of the claim.  

b)  For any diagnosed low back disability the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the low back disability had its onset during active service or is otherwise related to active service.

In rendering the opinion above, the VA examiner should specifically consider and discuss the Veteran's lay statements regarding the onset of his low back disability after sustaining a fall from a truck during active duty service.  The examiner is also advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing all indicated development, readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a VA medical examination, may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

